DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rohan G. Sabapathypillai on 02/09/2021.
The application has been amended as follows: 
Original claim 20 (renumbered claim 4), preamble: A physiological signal processing system for a motion signal and a physiological waveform that is generated by a photoplethysmograph (PPG) sensor, the physiological signal processing system comprising: 
Original claim 48 (renumbered claim 23), preamble: A physiological signal processing system for a motion signal and a physiological waveform that is generated by a photoplethysmograph (PPG) sensor, the physiological signal processing system comprising:
Original claims 38 and 47-49 (renumbered claims 11, 16, 23, and 10, respectively): Addition of a comma (,) after the limitation of “a first threshold” in the last paragraph of each claim.

Allowable Subject Matter
Claims 1, 3, 8, 10, 14-15, 18, 20, 22, 25, 28, 30, 32, 35-36, 38, 40, 43, 45, 47-49 and 51-54 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Vetter et al. (US PGPUB 2012/0190948) (hereinafter Vetter) discloses a physiological signal processing system and method (Abstract; Fig. 1-3) comprising: a photoplethysmograph (PPG) sensor that is configured to generate a physiological waveform (Abstract, lines 4-5; Fig. 3, “PPG signals”); an inertial sensor that is configured to generate a motion signal (Para. [0021], “inertial sensors such as accelerometers”; Fig. 3, “motion signals”); and physiological metric extractor circuitry (Fig. 3, elements 19-24) that is configured to extract a physiological metric (Fig. 3, elements 19-24: “instantaneous SpO2 estimation”) from the physiological waveform that is generated by the PPG sensor (Fig. 3, “PPG signals”; Para. [0030], last sentence: “reliable PPG waveforms”); wherein the physiological metric extractor circuitry is further configured to extract the physiological metric using an averager (Para. [0048], fourth sentence: “The measured signals are then transferred to a signal processing module”) having an impulse response (Fig. 3, elements 18-19: “Window Design”, “FIR filtering”) defined by an averaging window size (Para. 13) wherein the averaging window size is responsive to a strength of the motion signal (Para. [0077], “The window function can then be optimally designed according to the estimated motion frequency, or relative importance of the level of large-band background noise and movement artifacts”; Para. [0078-79] discuss examples of setting window function size according to strength of motion signal).
Vetter does not disclose that the averaging window size is defined in a time domain. Koyrakh et al. (US PGPUB 2012/0172702) (hereinafter Koyrakh), however, teaches that a moving average window of predetermined size may be selected to be long enough to average out respiration and cardiac artifacts, wherein the specific length of the window for each artifact will depend on a desired level of 
The prior art does not teach, suggest, or motivate that the averaging window size is increased or decreased with increases or decreases in the strength of the motion signal, respectively. The prior art also does not teach, suggest, or motivate that the averaging window size has a first time duration in response to the strength of the motion signal exceeding a first threshold and a second time duration, different than the first time duration, in response to the strength of the motion signal being less than a second threshold. As such, the invention as a whole is novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.A.G./
Anant A GuptaExaminer, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792